           Case 1:18-mc-00057-LJO-EPG Document 4 Filed 11/29/18 Page 1 of 1
1

2

3
                                  UNITED STATES DISTRICT COURT
4
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6
      IN RE U.S. DEPARTMENT OF JUSTICE                        Misc. Case No. 1:18-mc-00057-LJO-EPG
7     MOTION TO COMPEL FACEBOOK TO
      PROVIDE TECHNICAL ASSISTANCE IN                         SCHEDULING ORDER RE MOTIONS
8     SEALED CASE, OPINION ISSUED IN OR                       TO UNSEAL
      ABOUT SEPTEMBER 2018
9

10

11          The Court has received two formal requests to unseal court documents. Due to the press of cases

12 that have time-precedent (all) and constitutional-precedent (some) over the just-filed requests, coupled

13 with their being neither factual nor legal urgency, the Court has only quickly perused the requests. The

14 quick perusal by the Court indicates that the Department of Justice and Facebook have been singled out

15 factually. The Court, therefore, ORDERS the Clerk of the Court to provide the just-filed requests to both

16 entities forthwith.

17          Should either or both of the entities wish to be heard in written form, they must file whatever

18 documents they wish the Court to consider on or before January 7, 2019. As soon as the Court is able to

19 review not only the filed requests, but also any documents filed by either the Department of Justice

20 and/or Facebook, it shall respond in an appropriate fashion.

21

22 IT IS SO ORDERED.

23      Dated:    November 29, 2018                          /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
24

25

                                                         1
